Citation Nr: 0715313	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  04-42 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than February 6, 
2003, for an award of service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from November 
1969 to December 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Albuquerque, New Mexico, 
Regional Office (RO) that granted service connection for 
post-traumatic stress disorder, and assigned a 100 percent 
disability rating, effective from February 6, 2003.  


FINDINGS OF FACT

1.  In November 2001, the RO denied the appellant's claim of 
entitlement to service connection for post-traumatic stress 
disorder.  The veteran was notified of that decision in 
November 2001, but did not file a timely notice of 
disagreement within one year of such notice.  

3.  The appellant's application to reopen his claim for 
service connection for post-traumatic stress disorder was 
received by VA on February 6, 2003.  An RO decision dated 
October 14, 2003, implicitly found that new and material 
evidence had been received to reopen the previously denied 
claim, granted service connection with an effective date of 
February 6, 2003, and assigned a 100 percent rating.  


CONCLUSION OF LAW

An effective date earlier than February 6, 2003, for the 
grant of service connection for post-traumatic stress 
disorder, is not warranted.  38 U.S.C.A. §§ 1110, 5107, 5108, 
5110, 7105 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.400(q)(ii), 20.1100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking an effective date earlier than 
February 6, 2003 for the grant of service connection for 
post-traumatic stress disorder.  He alleges that when he had 
initially pursued his claim for service connection for post-
traumatic stress disorder in 2001, he prepared a notice of 
disagreement with the November 2001 denial and brought it to 
his service representative.  He states that he was told to 
hold on to the notice of disagreement until all of the 
necessary forms were completed.  He states that by the time 
the forms were ready, he had missed the one year deadline for 
the filing of a timely notice of disagreement.  He argues 
that because he had given the notice of disagreement to his 
representative, it should have counted as a timely 
disagreement and believes that an earlier effective date 
should be awarded for the benefit.  

VA's Duties to Notify and Assist the Claimant 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38  C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in December 2004, 
subsequent to the initial adjudication that assigned the 
effective date of the award.  While the notice was not 
provided prior to the initial adjudication, the claimant has 
had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in a July 
2005 supplemental statement of the case, following the 
provision of notice.  The veteran has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

The requirements of the notice provisions of the VCAA have 
been met, and there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.

As explained in detail below, the record is devoid of any 
evidence that the veteran had filed an earlier claim for 
service connection for post-traumatic stress disorder that 
had not been finally adjudicated.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  The veteran has not 
made the RO or the Board aware of any other evidence relevant 
to his appeal that needs to be obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim of entitlement to an earlier effective date for the 
grant of service connection for post-traumatic stress 
disorder.  The veteran is not prejudiced by a decision on the 
claim at this time.  

Analysis

The appellant contends that he is entitled to retroactive 
service connection benefits earlier than February 6, 2003, 
based upon the establishment of service connection for post-
traumatic stress disorder.  He argues that these benefits 
should date back to February 2001, when he initially applied 
for service connection for post-traumatic stress disorder.  
He argues that he would have perfected an appeal under that 
claim, but his representative did not forward his notice of 
disagreement to the RO.  He states that he should be paid for 
the disability since that time.  

In accordance with Title 38, United States Code, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase of compensation, dependency and indemnity 
compensation, or pension, shall be fixed pursuant to the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  See 38 U.S.C.A. § 5110(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.400 (2006).

Applicable regulations provide that the effective date of a 
benefit based on new and material evidence other than service 
department records received after final disallowance of a 
claim for the benefit shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(q)(1)(ii) (2006).  

In February 2001, the veteran filed a claim of entitlement to 
service connection for post-traumatic stress disorder.  In a 
November 2001 rating decision, the RO denied the appellant's 
claim of entitlement to service connection for post-traumatic 
stress disorder.  The veteran was notified of that decision 
in November 2001, but did not file a timely notice of 
disagreement within one year of such notice, and it became 
final.  38 U.S.C.A. 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2006).  

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).  

On February 6, 2003, the appellant submitted a new claim of 
entitlement to service connection for post-traumatic stress 
disorder.  In the context of that written claim, the 
appellant indicated that he had previously filed a notice of 
disagreement to the 2001 rating decision with his 
representative, who told him to hold on to the statement 
until the necessary forms were completed.  The veteran 
acknowledged that he had been informed that he had missed the 
1 year appeal period, and specifically expressed the desire 
to "reopen my claim to establish service connection for 
post-traumatic stress disorder."  

An RO decision dated October 14, 2003, implicitly found that 
new and material evidence had been received to reopen the 
previously denied claim, and granted service connection for 
post-traumatic stress disorder.  An effective date of 
February 6, 2003, was assigned by the RO as the effective 
date of that grant of service connection and the 100 percent 
disability evaluation assigned.  The veteran ultimately 
perfected an appeal as to the effective date assigned for 
that grant of benefits.  

The effective date for a reopened claim of entitlement to 
service connection can be no earlier than the date the 
request to reopen the claim was filed.  See 38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400(q)(1)(ii) (2003).  
There is no provision in either the statute or the 
regulations that allows for an earlier effective date based 
on a reopened claim unless a clear and unmistakable error was 
committed in a prior decision, or unless the new and material 
evidence resulted from correction of military records.  See 
38 U.S.C.A. § 5110(i) (West 2002); 38 C.F.R. § 3.105 (2006).  
The provision regarding correction of military records is not 
applicable in this case, as there is no evidence that such 
correction had been requested or granted.  With respect to 
clear and unmistakable error in prior RO decisions, it is 
emphasized that a claim of clear and unmistakable error must 
be made with specificity and in accordance with the 
requirements for the filing of such a claim under the 
provisions of 38 C.F.R. § 3.105 (2006), which has not been 
done in this case.  

The Board is bound to apply applicable laws and regulations.  
See 38 U.S.C.A. § 7105 (West 2002).  The RO's decision in 
November 2001 on the issue of entitlement to service 
connection for post-traumatic stress disorder is, by law, 
final.  The effective date of the grant of service connection 
for post-traumatic stress disorder cannot, by regulation, be 
earlier than the date of the appellant's new claim for the 
benefit filed after the final disallowance of his earlier 
claim.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(1)(ii) (2005).  

The veteran has asserted that he had filed a notice of 
disagreement to the November 2001 denial of his claim of 
entitlement to service connection for post-traumatic stress 
disorder with his representative, but his representative did 
not forward that notice to VA.  The veteran has in fact 
produced a document dated in December 2001 that clearly 
expressed his disagreement with the denial of service 
connection for post-traumatic stress disorder.  However, the 
veteran has not argued, nor is there any evidence to support 
a finding, that the December 2001 notice of disagreement was 
ever submitted to VA.  Absent VA's receipt of a timely notice 
of disagreement with the November 2001 denial of service 
connection for post-traumatic stress disorder, the Board must 
conclude that the November 2001 decision became final.   

The Board sympathizes with the veteran's position.  Under the 
circumstances of this case, however, the record presents no 
basis under applicable laws and regulations to allow an 
effective date earlier than February 6, 2003, the date of 
receipt of the request to reopen a previously denied claim 
which had become final.  








ORDER

An effective date prior to February 6, 2003, for the grant of 
entitlement to service connection for post-traumatic stress 
disorder, is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


